DETAILED ACTION
Applicant amended claims 6, 12, and 18 in the preliminary amendment dated 6/7/2021.
Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 11-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Verzano (US 2016/0028780 A1) in view of Dandekar (US 10,666,712 B1).

With regards to Claim 1, Verzano teaches a data push method, comprising: publishing data by at least one of a plurality of data publishing terminals (i.e., FIG. 4C illustrates an example data flow 430 for a publishing device 150-1 to publish data to subscribing devices 150-5 and 150-6, Paragraph 48); communicating an intelligent gateway with the plurality of data publishing terminals to monitor data publishing status of the plurality of data publishing terminals (i.e., As shown, each device 150 can include functionality for establishing a connection over one or more networks 140 (e.g., the Internet) to a gateway 130, Paragraph 28;) performing a controllable operating by one or more of a plurality of device terminals based on the data transmitted to the one or more of a plurality of device terminals (i.e.,  For example, each of the devices 150 can be a microcontroller controlled device, such as a sensor or home appliance. As shown, each device 150 can include functionality for establishing a connection over one or more networks 140 (e.g., the Internet) to a gateway 130, Paragraph 28); the intelligent gateway broker is configured transmit the data published by the plurality of data publishing terminals to the message proxy server via the publish-and-subscribe protocol (i.e., In such embodiments, the gateway 130 can include an MQTT module 133 for establishing the communication session between the gateway 130 and the devices 150, Paragraph 29); the plurality of data publishing terminals comprises a mobile terminal and a stationary terminal; and (i.e.,  Such devices range in complexity from high-performance computer systems to simple temperature sensors. For example, smart phones, tablet computers, smart refrigerators, smart houses, automobiles, and the like all include computer processors, while devices such as temperature sensors, humidity sensors, light sensors, and the like typically utilize microcontrollers configured to perform specific activities, Paragraph 2); and the mobile terminal is configured to publish the data in real time (i.e., In all such devices, many manufacturers have taken advantage of the various degrees of processing power to gather various forms of real-time, near real-time, and time elapsed data, Paragraph 3).
	However, Verzano does not explicitly disclose communicating the intelligent gateway with a cloud-based data distribution broker configured to implement a publish-and-subscribe protocol via internet to transmit data published by the plurality of data publishing terminals to the cloud-based data distribution broker via the publish-and-subscribe protocol; and wherein the cloud-based data distribution broker comprises a message proxy server, a background management system, a database server, an application server, and an object storage server.
Dandekar does teach communicating the intelligent gateway with a cloud-based data distribution broker configured to implement a publish-and-subscribe protocol via internet to transmit data published by the plurality of data publishing terminals to the cloud-based data distribution broker via the publish-and-subscribe protocol (i.e., FIG. 1A illustrates an example system for transforming message data in a publication-subscription type of system. The system includes a publisher 105, a broker 115, and one or more subscribers 110. The publisher 105 may publish messages or publications to the broker 115 and the broker 115 may transmit the messages to one or more subscribers 110, such as those who have subscribed to the messages from the publisher 105 or a topic identified in the message published by the publisher 105, Col. 3, Lines 8-20); wherein the cloud-based data distribution broker comprises a message proxy server, a background management system, a database server, an application server, and an object storage server (i.e., A distribution engine 165 may distribute the schema 160 across the channel to the various channel nodes 140 as well as the gateway 145 to enable these devices to learn and/or enforce the schema 160. The distribution engine 165 may also distribute the structured data 155 to one or more subscribers of the data (e.g., channel nodes 140). When the structured data 155 matches one or more rules 170, a rule engine 175 may execute the rule on the structured data 155 prior to delivery to subscribers, such as to manipulate or transform the data into something usable by the subscribers. The distribution engine 165 may also distribute the rules 170 across the channel, similarly as with the schema 160, to enable execution of the rules 170 at any of the channel nodes 140, gateway 145 or broker 115., Col. 7, Lines 12-27; Figure 4C) in order to manage large amounts of data produced by IoT devices (Col.1, Lines 36-41).  Therefore, based on Verzano in view of Dandekar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Dandekar with the system of Verzano in order to manage large amounts of data produced by IoT devices.

With regards to Claim 5, Verzano teaches transmitting the data to the intelligent gateway  (i.e., In the example illustrated in FIG. 4C, the device 150-1 can publish data in a publication message 431 to the MQTT module 133, Paragraph 48); determining whether the data is published by the stationary terminal  (i.e., The adapter 120 can receive the secure publication message 433 via the output port 121. The adapter 120 can parse the publication message 433 to determine various information included in the publication messages 431, 432, and/or 433. Such information can include the identifier of the publishing device 150-1, the timestamp, the type of data published, the type of device, the format of the data, and the like, Paragraph 49); based on a determination that the data is published by the stationary terminal, transmitting the data from the intelligent gateway to the message proxy server via the publish-and-subscribe protocol (i.e., In such embodiments, the gateway 130 can include an MQTT module 133 for establishing the communication session between the gateway 130 and the devices 150, Paragraph 29); and pushing the data to a selected device terminal of the plurality of device terminals (i.e., The bridge 137 can generate and route the corresponding MQTT publication messages 438 and 439 specific to the subscribing devices 150-5 and 150-6, Paragraph 52).

With regards to Claim 6, Verzano teaches wherein the publish-and-subscribe protocol is a Message Queue Telemetry Transport (MQTT) publish-and-subscribe protocol; and the message proxy server is a MQTT message proxy server (i.e., In such embodiments, the gateway 130 can include an MQTT module 133 for establishing the communication session between the gateway 130 and the devices 150., Paragraph 29; Figure 4A)

The limitations of Claim 7 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.
The limitations of Claim 11 are rejected in the analysis of Claim 5 above, and the claim is rejected on that basis.
The limitations of Claim 12 are rejected in the analysis of Claim 6 above, and the claim is rejected on that basis.
The limitations of Claim 13 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis. 
The limitations of Claim 17 are rejected in the analysis of Claim 5 above, and the claim is rejected on that basis.

The limitations of Claim 18 are rejected in the analysis of Claim 6 above, and the claim is rejected on that basis.

Claims 2-4, 8-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Verzano (US 2016/0028780 A1) in view of Dandekar (US 10,666,712 B1) and further in view of Travostino (US 2019/0372838 A1).

	With regards to Claim 2, Verzano teaches transmitting the data to the intelligent gateway (i.e., In the example illustrated in FIG. 4C, the device 150-1 can publish data in a publication message 431 to the MQTT module 133, Paragraph 48); determining whether the data is published by the mobile terminal (i.e., The adapter 120 can receive the secure publication message 433 via the output port 121. The adapter 120 can parse the publication message 433 to determine various information included in the publication messages 431, 432, and/or 433. Such information can include the identifier of the publishing device 150-1, the timestamp, the type of data published, the type of device, the format of the data, and the like, Paragraph 49).
However, Verzano and Dandekar do not explicitly disclose based on a determination that the data is published by the mobile terminal, determining whether the mobile terminal and a selected device terminal of the plurality of the device terminals are connected to the same local area network; based on a determination that the mobile terminal and the selected device terminal are connected to the same local area network, transmitting the data from the mobile terminal to the selected device terminal via the same local area network.  Travostino does teach based on a determination that the data is published by the mobile terminal, determining whether the mobile terminal and a selected device terminal of the plurality of the device terminals are connected to the same local area network; based on a determination that the mobile terminal and the selected device terminal are connected to the same local area network, transmitting the data from the mobile terminal to the selected device terminal via the same local area network (i.e.,  For example, the computing device 202 may send a signal to the accessory (e.g., via an access point or wireless router), and if the accessory or router does not respond with data from the accessory within a threshold amount of time, then the Connectivity module 212 may determine that the accessory is not reachable (e.g., indicating that the accessory is not connected to the same network as the computing device 202), Paragraph 29; n some instances, computing device 902 can communicate directly with an accessory; for instance, computing device 902 is shown communicating directly with door lock 904, garage door system 906, and window blinds 916. In other instances, computing device 902 can communicate via an intermediary. For instance, computing device 902 is shown communicating via a wireless network access point 918 with accessories such as 908, 910, 912, 914 that are on a wireless network provided by access point 918, Paragraph 79; Paragraphs 80, 82, 87, 933; Figure 10) in order to provide techniques for configuring the network connections of network-enabled computing devices  (Paragraph 5).  Therefore, based on Verzano in view of Dandekar, and further in view of Travostino it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Travostino with the system of Verzano and Dandekar in order to provide techniques for configuring the network connections of network-enabled computing devices.



With regards to Claim 3, Verzano teaches transmitting the data to the intelligent gateway (i.e., In the example illustrated in FIG. 4C, the device 150-1 can publish data in a publication message 431 to the MQTT module 133, Paragraph 48); determining whether the data is published by the mobile terminal (i.e., The adapter 120 can receive the secure publication message 433 via the output port 121. The adapter 120 can parse the publication message 433 to determine various information included in the publication messages 431, 432, and/or 433. Such information can include the identifier of the publishing device 150-1, the timestamp, the type of data published, the type of device, the format of the data, and the like, Paragraph 49); and transmitting the data from the intelligent gateway to the message proxy server via the publish-and-subscribe protocol (i.e., In such embodiments, the gateway 130 can include an MQTT module 133 for establishing the communication session between the gateway 130 and the devices 150, Paragraph 29) and pushing the data the selected device terminal (i.e., The bridge 137 can generate and route the corresponding MQTT publication messages 438 and 439 specific to the subscribing devices 150-5 and 150-6, Paragraph 52).
However, Verzano and Dandekar do not explicitly disclose based on a determination that the data is published by the mobile terminal, determining whether the mobile terminal and a selected device terminal of the plurality of device terminals are connected to the same local area network; and based on a determination that the mobile terminal and the selected device terminal are not connected to the same local area network, transmitting the data from the via a different method.  Travostino does teach based on a determination that the data is published by the mobile terminal, determining whether the mobile terminal and a selected device terminal of the plurality of device terminals are connected to the same local area network; and based on a determination that the mobile terminal and the selected device terminal are not connected to the same local area network, transmitting the data from the via a different method (i.e.,  For example, the computing device 202 may send a signal to the accessory (e.g., via an access point or wireless router), and if the accessory or router does not respond with data from the accessory within a threshold amount of time, then the Connectivity module 212 may determine that the accessory is not reachable (e.g., indicating that the accessory is not connected to the same network as the computing device 202), Paragraph 29; n some instances, computing device 902 can communicate directly with an accessory; for instance, computing device 902 is shown communicating directly with door lock 904, garage door system 906, and window blinds 916. In other instances, computing device 902 can communicate via an intermediary. For instance, computing device 902 is shown communicating via a wireless network access point 918 with accessories such as 908, 910, 912, 914 that are on a wireless network provided by access point 918, Paragraph 79; Paragraphs 80, 82, 87, 933; Figure 10) in order to provide techniques for configuring the network connections of network-enabled computing devices  (Paragraph 5).  Therefore, based on Verzano in view of Dandekar, and further in view of Travostino it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Travostino with the system of Verzano and Dandekar in order to provide techniques for configuring the network connections of network-enabled computing devices.



With regards to Claim 4, Verzano teaches transmitting the data to the intelligent gateway (i.e., In the example illustrated in FIG. 4C, the device 150-1 can publish data in a publication message 431 to the MQTT module 133, Paragraph 48); determining whether the data is published by the mobile terminal (i.e., The adapter 120 can receive the secure publication message 433 via the output port 121. The adapter 120 can parse the publication message 433 to determine various information included in the publication messages 431, 432, and/or 433. Such information can include the identifier of the publishing device 150-1, the timestamp, the type of data published, the type of device, the format of the data, and the like, Paragraph 49); and transmitting the data from the intelligent gateway to the message proxy server via the publish-and-subscribe protocol (i.e., In such embodiments, the gateway 130 can include an MQTT module 133 for establishing the communication session between the gateway 130 and the devices 150, Paragraph 29) and pushing the data the second selected device terminal (i.e., The bridge 137 can generate and route the corresponding MQTT publication messages 438 and 439 specific to the subscribing devices 150-5 and 150-6, Paragraph 52)
However, Verzano and Dandekar do not explicitly disclose based on a determination that the data is published by the mobile terminal, determining whether the mobile terminal and the plurality of device terminals are connected to a same local area network; based on a determination that the mobile terminal and a first selected device terminal of the plurality of device terminals are connected to the same local area network, transmitting the data from the mobile terminal to the first selected device terminal via the same local area network; based on a determination that the mobile terminal and a second selected device terminal of the plurality of device terminals are not connected to the same local area network, transmitting the data from the intelligent gateway to the message proxy server via a different method.  Tavostino does teach based on a determination that the data is published by the mobile terminal, determining whether the mobile terminal and the plurality of device terminals are connected to a same local area network; based on a determination that the mobile terminal and a first selected device terminal of the plurality of device terminals are connected to the same local area network, transmitting the data from the mobile terminal to the first selected device terminal via the same local area network; based on a determination that the mobile terminal and a second selected device terminal of the plurality of device terminals are not connected to the same local area network, transmitting the data from the intelligent gateway to the message proxy server via a different method (i.e.,  For example, the computing device 202 may send a signal to the accessory (e.g., via an access point or wireless router), and if the accessory or router does not respond with data from the accessory within a threshold amount of time, then the Connectivity module 212 may determine that the accessory is not reachable (e.g., indicating that the accessory is not connected to the same network as the computing device 202), Paragraph 29; n some instances, computing device 902 can communicate directly with an accessory; for instance, computing device 902 is shown communicating directly with door lock 904, garage door system 906, and window blinds 916. In other instances, computing device 902 can communicate via an intermediary. For instance, computing device 902 is shown communicating via a wireless network access point 918 with accessories such as 908, 910, 912, 914 that are on a wireless network provided by access point 918, Paragraph 79; Paragraphs 80, 82, 87, 933; Figure 10) in order to provide techniques for configuring the network connections of network-enabled computing devices  (Paragraph 5).  Therefore, based on Verzano in view of Dandekar, and further in view of Travostino it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Travostino with the system of Verzano and Dandekar in order to provide techniques for configuring the network connections of network-enabled computing devices.


The limitations of Claim 8 are rejected in the analysis of Claim 2 above, and the claim is rejected on that basis.
The limitations of Claim 9 are rejected in the analysis of Claim 3 above, and the claim is rejected on that basis.
The limitations of Claim 10 are rejected in the analysis of Claim 4 above, and the claim is rejected on that basis.
The limitations of Claim 14 are rejected in the analysis of Claim 2 above, and the claim is rejected on that basis.
The limitations of Claim 15 are rejected in the analysis of Claim 3 above, and the claim is rejected on that basis.
The limitations of Claim 16 are rejected in the analysis of Claim 4 above, and the claim is rejected on that basis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        December 7, 2022